Citation Nr: 0522139	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  98-03 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the RO.  

In October 1999, the Board reopened the veteran's claim of 
service connection for PTSD and remanded the matter to the RO 
for further development of the evidence.  

In April 2003, the Board initiated independent development of 
the evidence under a regulation that has since been held 
invalid.  See 38 C.F.R. § 19.9(a)(2) (2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir 2003) (hereinafter "DAV").  

In July 2003, following the Federal Circuit's decision in 
DAV, the Board again remanded the case.  .


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
an enemy during his service in the Republic of Vietnam.  

2.  The veteran currently is not shown to suffer from PTSD 
due to any stressor that can be verified based on information 
provided the veteran about his period of service in the 
Republic of Vietnam.  


CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1154, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004); 38 C.F.R. § 3.304 (1996, 2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Indeed, in September 2003, the veteran stated in 
writing that he had no further evidence to submit.  Thus, the 
Board believes that all relevant evidence which is available 
has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, and the Board notes that the veteran chose to 
waive his right to a hearing before a Veterans Law Judge.  

Further, by November 1997 statement of the case; December 
1997, April 1998, October 2002, January 2003, and October 
2004 supplemental statements of the case; and August 2003 
letter, he and his representative have been notified of the 
evidence needed to establish the benefit sought.  

The veteran has been advised via the October 2002 
supplemental statement of the case and the August 2003 letter 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The veteran was afforded several VA psychiatric examinations, 
and the RO made at least six requests for service and other 
records that could corroborate the veteran's claimed PTSD-
inducing stressors.  

Consequently, the Board concludes that VA's twin statutory 
duties to provide notice and assistance to the veteran have 
been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  



Factual Background 

On discharge from service, no psychiatric diagnosis was 
rendered.  The service medical records reflect no complaints 
or findings of a psychiatric nature.  

The DD Form 214 reflects that the veteran served in the 
Republic of Vietnam for a period of ten and a half months.  
His military occupational specialties are listed as cook and 
kitchen supervisor.  His awards and decorations are listed as 
the National Defense Service Medal, Vietnam Service Medal, 
and Vietnam Campaign Medal.  The DD Form 215 indicates the 
receipt of the Army Commendation Medal.  

The service personnel records reflect basic combat training 
beginning in August 1969.  Thereafter, the veteran was a food 
service apprentice and became a cook in May 1970.  From 
August 1970 to August 1971, the veteran served in the 
Republic of Vietnam.  Apparently, in September 1970, he 
became a clerk typist.  His duties included receiving and 
filling orders for office supplies as well as filing.  

The service personnel records reflect that, in the Republic 
of Vietnam, the veteran served with the Headquarters Company 
of the 520th Transportation Battalion.  A unit history 
indicates that in 1970, the Headquarters Company's most 
significant activities included the civic action programs of 
the 520th Transportation Battalion.  The program centered on 
rebuilding a school and arranging parties for the school 
children.  In early 1971, the Headquarters Company began to 
restore a school at another location.  

A history of the 29th General Support Group indicates that, 
in October 1970, three mortar rounds impacted the base camp.  
There were no casualties and no damage.  The 46th Engineer 
Battalion underwent rocket attacks in December 1970 and April 
1971.  No damage was caused.  In June 1971, several indirect 
fire attacks took place.  There were no casualties or 
significant damage.  

The evidence contains records indicating that Private First 
Class [redacted] and Captain [redacted] were 
assigned to the veteran's unit.  

In December 1980, probable PTSD was diagnosed.  In August 
1988, alcohol dependence was diagnosed.  

When the veteran initially filed his claim of service 
connection for PTSD in September 1988, he indicated that he 
was "directly involved in combat."  

In a December 1988 written statement, the veteran asserted 
that his first experience of "total terror" was his first 
day in Vietnam when he was "used as a gunner on a 
helicopter."  

According to the veteran, he flew from Saigon and did not 
know where he was going.  The helicopter was shot at 
throughout the trip.  He indicated that he returned fire and 
"saw people dropping."  The next day, he claimed to have 
seen several dead bodies.  Finally, the veteran recounted 
that he had training in "operations" with a sergeant 
connected to the Central Intelligence Agency.  

In a written statement from the veteran's wife received in 
January 1989, she stated that the veteran experienced 
flashbacks involving experiences in Vietnam.  

While hospitalized in March 1989, alcohol dependence and PTSD 
were diagnosed.  

On July 1989 VA neuropsychiatric examination, the veteran 
indicated that, during service in Vietnam, he had been in 
firefights and was knocked unconscious by an enemy bullet.  
He reported such symptoms as insomnia and nightmares of 
Vietnam and alcohol abuse to ease symptoms.  The examiner 
diagnosed alcoholism and atypical anxiety disorder.  The 
examiner opined that, although the veteran exhibited some 
PTSD symptoms, he did not present with full-blown PTSD.  

A December 1990 VA medical notation reflects a diagnosis of 
PTSD related to combat trauma experienced in Vietnam.  

In January and February 1991, the veteran was hospitalized 
for psychiatric treatment.  PTSD was diagnosed.  The medical 
records reflect that he was a combat veteran, presumably due 
to the veteran's own assertions.  

A February 1997 report of a registered nurse reflects that 
the veteran entered a "readjustment program" in October 
1996.  The veteran apparently indicated that, although his 
official duties were those of a cook, he did not serve in 
that capacity.  He stated that he was assigned to a 
transportation battalion and reported viewing mutilated 
bodies.  He also witnessed an incident in which a Lieutenant 
[redacted] hand was blown off while demonstrating how to arm 
and disarm mines.  He also saw a Sergeant [redacted] step on a mine.  
Finally, he asserted that he shot and killed a Vietnamese 
mother and child.  

A June 1997 private psychological examination report reflects 
a diagnosis of chronic severe PTSD.  

On October 1997 VA mental disorders examination, the veteran 
stated that he was not involved in direct combat but that 
there was fighting "all around him."  He recalled killing 
two people.  The veteran complained of symptoms such as 
nightmares, depression, and sleeplessness.  The examiner 
diagnosed chronic moderate PTSD.  The veteran's score on the 
Mississippi Combat Scale was consistent with PTSD.

In a November 1997 written statement, the veteran indicated 
that, although his military occupational specialty was that 
of a cook, he was attached to a transportation company and 
was assigned to security and underwent jungle training.  He 
asserted that his base was not safe because the nearby 
village was unfriendly and that there was sniper fire daily.  

According to the veteran, he was taken to see mutilated dead 
bodies.  He spoke of an incident in which he and a friend, 
[redacted], went to a bar in Saigon.  The two decided to 
leave due to drug use taking place at the bar.  Shortly after 
leaving, the bar exploded.  They could not find all of the 
people with whom they had arrived at the bar.  

The veteran also told about the incident in which Captain 
[redacted] hand was severed.  He also stated that [redacted] 
sustained severe burns in an accident.  He indicated that he 
was shot at and recounted the incident in which he killed a 
mother and child.  He reported receiving a "Dear John" 
letter from his wife while in Vietnam.  

A November 1998 letter from the United States Armed Services 
Center for Research of Unit Records (USASCRUR) reflects that 
there was no record of Captain [redacted] or Private First 
Class [redacted] as having been killed or wounded in action.  

On July 2002 VA psychiatric examination, the examiner 
diagnosed chronic severe PTSD and that the veteran's Vietnam-
related stressors were sufficient to cause a PTSD reaction.  
In a September 2002 addendum to the July 2002 examination 
report the examiner indicated that he had misread the record.  
He indicated that he was mistakenly under the impression that 
the veteran's claimed stressors were verified.  The examiner 
stated that, other than the self-reported stressors, there 
were no other causal factors underlying the veteran's PTSD.  


Law and Regulations 

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  Prior to March 
1997, 38 C.F.R. § 3.304(f) provided that service connection 
for PTSD required medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in service 
stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

The veteran obviously suffers from persistent psychiatric 
problems and the record is shown to contain diagnoses of 
PTSD.  However, service connection for PTSD cannot be 
granted.  38 C.F.R. §§ 3.303, 3.304.  

The evidence of record does not serve to establish that the 
veteran participated in combat with the enemy while in the 
Republic of Vietnam.  The service personnel records and the 
DD Form 214 show that the veteran was a cook and clerk.  
These military occupational specialties do not denote combat.  
The veteran's awards and decorations also fail to suggest 
participation in combat.  

In addition, the unit records and histories do not suggest 
combat or even presence in or near combat situations.  As a 
result, the veteran cannot benefit from the combat 
presumption and his claimed stressors must be independently 
verified.  38 U.S.C.A. § 5411; 38 C.F.R. § 3.304(f) (1996, 
2004).  

Despite VA's efforts to assist the veteran, USASCRUR was 
unable to verify certain of the claimed stressors based on 
the information supplied by the veteran.  The Board observes 
in this regard that the veteran's own assertions have been 
inconsistent.  He has alleged participation in combat on some 
occasions and denied having combat service on others.  In any 
event, because the stressors are not independently verified, 
service connection for PTSD cannot be granted.  Id.; 
38 C.F.R. § 3.303.  

The Board notes in this regard that much of the stressor 
information recorded in connection with the recent VA 
examinations cannot be independently verified due to the fact 
that the veteran has not provided detailed information about 
them.  Other events specifically described by the veteran as 
being stressful have not noted to be stressors that support 
any diagnosis of PTSD rendered on recent VA examination.  

This is not a case where the evidence is in relative 
equipoise, in which case the veteran would prevail.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  
Rather, the preponderance of the evidence is against the 
veteran's assertions that he suffered certain stressors in 
service.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
application.  See Ortiz, supra.  



ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


